DETAILED ACTION
This is response to Application 16/831,319 filed on 03/26/2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 5, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johansson et al. (US 2020/0267241 A1) . 

1.    Regarding claim 1, Johansson teaches a method performed by a terminal in a wireless communication system (Figures 1 and 2), the method comprising:
determining whether a service data adaptation protocol (SDAP) header is configured and whether an Ethernet header compression (EHC) is configured (Paragraph [0031 ] to [0033] EHC compressed packet; SDAP header);
receiving data from a higher layer; and performing Ethernet header compression for the received data in a packet data convergence protocol (PDCP) layer, in case that the SDAP header and the EHC are configured (Paragraph [0031 ] to [0033] generate output packet; EHC compressed packet; SDAP header),
wherein the performing of the Ethernet header compression is not applied to the SDAP header or to an SDAP control packet data unit (PDU) (Paragraphs [0031] to [0033] EHC compressed packets; header compression not applicable to SDAP header).

2. Regarding claim 6, Johansson teaches a method performed by a base station in a wireless communication system (Figures 1 and 2), the method comprising:
determining whether a service data adaptation protocol (SDAP) header is configured and whether an Ethernet header compression (EHC) is configured (Paragraph [0031 ] to [0033] EHC compressed packet; SDAP header);
receiving data from a higher layer; and performing Ethernet header compression for the received data in a packet data convergence protocol (PDCP) layer, in case that Paragraph [0031 ] to [0033] generate output packet; EHC compressed packet; SDAP header),
wherein the performing of the Ethernet header compression is not applied to the SDAP header or to an SDAP control packet data unit (PDU) (Paragraphs [0031] to [0033] EHC compressed packets; header compression not applicable to SDAP header).

3. Regarding claim 11, Johansson teaches a terminal (Figures 1 and 2) comprising:
a transceiver capable of transmitting or receiving at least one signal: and a controller coupled to the transceiver, wherein the controller is configured to:
determine whether a service data adaptation protocol (SDAP) header is configured and whether an Ethernet header compression (EHC) is configured (Paragraph [0031 ] to [0033] EHC compressed packet; SDAP header)receive data from a higher layer; and
perform Ethernet header compression for the received data in a packet data convergence protocol (PDCP) layer, in case that the SDAP header and the EHC are configured (Paragraph [0031 ] to [0033] generate output packet; EHC compressed packet; SDAP header),
wherein the Ethernet header compression is not applied to the SDAP header or to an SDAP control packet data unit (PDU) (Paragraphs [0031] to [0033] EHC compressed packets; header compression not applicable to SDAP header).

4.    Regarding claim 16, Johansson teaches A base station (Figure 1) comprising:


determine whether a service data adaptation protocol (SDAP) header is configured and whether an Ethernet header compression (EHC) is configured (Paragraph [0031 ] to [0033] EHC compressed packet; SDAP header)receive data from a higher layer; and
perform Ethernet header compression for the received data in a packet data convergence protocol (PDCP) layer, in case that the SDAP header and the EHC are configured (Paragraph [0031 ] to [0033] generate output packet; EHC compressed packet; SDAP header),
wherein the Ethernet header compression is not applied to the SDAP header or to an SDAP control packet data unit (PDU) (Paragraphs [0031] to [0033] EHC compressed packets; header compression not applicable to SDAP header).

5.    Regarding claims 2, 7, 12, 17, Johansson teaches, wherein an EHC header is located after the SDAP header (Figure 4 Paragraph [0037] SDAP is higher layer than EHC; EHC header is after the SDAP header).

6.    Regarding claims 3, 8, 13 and 18, Johansson teaches wherein an EHC header, which is generated in the PDCP layer, is ciphered, and a PDCP header is not ciphered (Figure 4,Paragraph [0032] and [0034] EHC; PDCP entity; without performing ciphering/security).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2020/0267241 A1) in view of Prakash et al. (US 2020/0107221 A1).
 
4.    Regarding claims 4, 9, 14 and 19, Johansson does not explicitly disclose, wherein an EHC header is not generated for the SDAP control PDU.
	Prakash teaches wherein an EHC header is not generated for the SDAP control PDU (Paragraph [0077] and [0087] Ethernet header removed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an EHC header is not generated for the SDAP control PDU as taught by Prakash in the system of Johansson for remove the Ethernet header see abstract of Prakash.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Denio et al. (US 2014/0369365 A1) paragraph [0003] concatenate two independent header compression mechanisms.
Jheng et al. (US 2018/023476 A1) Figure 4 Paragraph [0037] SDAP header before Ethernet header.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DIANE L LO/Primary Examiner, Art Unit 2466